Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 29, 2016

                                          No. 04-16-00624-CR

                                      IN RE JUAN ENRIQUEZ

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca Martinez, Justice
                 Patricia Alvarez, Justice

       On September 28, 2016, Relator filed a petition for writ of mandamus. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than October 13, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.



           It is so ORDERED on September 29, 2016.



                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 3862-G, styled Ex Parte Juan Enriquez, pending in the 81st Judicial
District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.